

115 HR 7300 IH: Taxpayer Penalty Protection Act of 2018
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7300IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Ms. Judy Chu of California (for herself, Mr. Doggett, Mr. Larson of Connecticut, Mr. Danny K. Davis of Illinois, Mr. Higgins of New York, and Ms. Sánchez) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for a one-time safe harbor for certain failures by individuals to pay estimated income
			 tax.
	
 1.Short titleThis Act may be cited as the Taxpayer Penalty Protection Act of 2018. 2.Safe harbor for failure by individuals to pay estimated income taxIn the case of a taxable year beginning in 2018—
 (1)section 6654(d)(1)(B)(ii) of the Internal Revenue Code of 1986 shall be applied by substituting 80 percent for 100 percent; and (2)the table in section 6654(d)(1)(C) of such Code shall be applied by substituting 100 for 110.
			